689 So. 2d 455 (1997)
Marshall C. CARTER, Appellant,
v.
STATE of Florida, Appellee.
No. 96-2356.
District Court of Appeal of Florida, Fifth District.
March 21, 1997.
James B. Gibson, Public Defender, and Nancy Ryan, Assistant Public Defender, Daytona Beach, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Steven J. Guardiano, Assistant Attorney General, Daytona Beach, for Appellee.
COBB, Judge.
We have carefully reviewed the arguments presented by appellant and find only one reversible error. The state concedes that the trial court imposed a general sentence of 260 months as to all five counts of which the defendant was convicted. This was error. See Cruz v. State, 674 So. 2d 802 (Fla. 3d DCA 1996). We reverse and remand to the lower court for resentencing. See also Armstrong v. State, 656 So. 2d 455 (Fla.1995).
AFFIRMED IN PART, REVERSED IN PART AND REMANDED.
W. SHARP and GRIFFIN, JJ., concur.